Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1, 2, 5-8, 11, and 13-17
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record includes Gravisse (WO 2010/092159 A1) with reference made to patent family document (US 2012/0055564 A1) in view of Chen (US 2006/0198025 A1) in view of Maeda (WO 2011/061987 A1) with reference made to patent family document (US 2012/0138144 A1) in view of Hebrink (US 2009/0283144 A1) and Gottschlag (“Experimental study of variation of the solar cell spectrum of relevance to thin film solar cells”). Gravisse discloses a spectrally selective panel which has multiple panel components with filter elements and/or luminescent particles to filter incoming solar light and transmit a portion of that light to solar cells. Motivation was found in Hebrink and Gottschlag to modify the spectrum of the light transmitted so that it correlated to the type of solar cell that the light is being transmitted to. Chen discloses the advantages of IR filtering. None of the prior art of record contains the entirety of claim 1 and no fair reason can be found to modify the closest prior art of record to have such features (see Patent Board Decision pgs. 6-7).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DEVINA PILLAY/Primary Examiner, Art Unit 1726